UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MOHAMMED FEZZANI, er al ”
Plaintiffs, : 99 Civ. 0793 (PAC)
-against- OPINION & ORDER
BEAR, STEARNS & COMPANY INC., et al., :
Defendants. :
-- -— x

This case presents litigation spanning over two decades with no definitive end in sight. In
1999, Plaintiffs brought this lawsuit against Defendants (individually, “Dweck Defendants” and
“Wolfson Defendants”)! for their alleged participation in a coordinated securities fraud by the now
defunct broker dealer, A.R. Baron & Co. (“Baron”). In 2005, Plaintiffs’ claims against Defendants
were dismissed.? See Fezzani v. Bear, Stearns & Co., 2005 WL 500377 (S.D.N.Y. Mar. 2, 2005);
Fezzani y. Bear, Stearns & Co., 592 F. Supp. 2d 410 (S.D.N_Y. Sept. 23, 2008). On appeal, the
Second Circuit substantially affirmed the district court decision, but reinstated Plaintiffs’ state law
claims of (1) aiding and abetting fraud, and (2) civil conspiracy to defraud. See Fezzani v. Bear,
Stearns & Co., 716 F.3d 18 (2d Cir. 2013); Fezzani v. Bear, Stearns & Co., 527 F. App’x 89 (2d

Cir. 2013).

In 2018, following remand, this Court granted Defendants’ motion for summary judgment
on the remaining state law claims after concluding that Plaintiffs had failed to “adduce sufficient

evidence to establish” the element of damages. See Fezzani v. Bear, Stearns & Co., 2018 WL

 

! The Dweck Defendants consist of Isaac R. Dweck, individuaily and as custodian for Nathan Dweck, Barbara
Dweck, Morris I. Dweck, Ralph L. Dweck, and Jack Dweck. The Wolfson Defendants consist of Abraham Wolfson,
Morris Wolfson, and Aaron Wolfson. See ECF 1.

? This case was originally assigned to the Honorable Richard Casey and was reassigned to this Court following
Judge Casey’s death in March 2007.
324897, at *4 (S.D.N.Y. Jan. 5, 2018). The Second Circuit vacated that decision and remanded

the case back to this Court. See Fezzani v. Dweck, 779 F. App'x 815 (2d Cir. 2019).

The Dweck Defendants now move for partial summary judgment on two affirmative
defenses alleged in their June 2015 Answer. The Wolfson Defendants also join the motion for
partial summary judgment but, because their June 2015 Answer did not assert those two
affirmative defenses, simultaneously move to amend their Answer to incorporate the defenses.

For the reasons set forth below, the Court DENIES the motion for partial summary
judgment and DENIES the motion for amendment, as moot.

BACKGROUND FACTS

From May 1992 until its bankruptcy in July 1996, Baron, its officers and employees, and
its co-conspirators, engaged in a massive securities fraud? Fezzani, 2018 WL 324897, at *1.
Plaintiffs were customers of Baron when this fraud was afoot, /d. In 1999, Plaintiffs filed this
lawsuit against eleven individuals and organizations—including Defendants—for their alleged
participation in Baron’s fraudulent scheme. See ECF 1.

In 1999, Bear Stearns Securities Corporation—who had acted as Baron’s clearing broker
from 1995 to 1996—entered into a settlement agreement (the “Consent Order”) with the Securities
Exchange Commission (“SEC”) and the New York County District Attorney. Defs.’ Stmt. 56.1
3, ECF 237; Horowitz Decl. Ex. C (“Consent Order”), ECF 239-3. Under the terms of the Consent
Order, Bear Stearns agreed to contribute $30 million into a restitution fund (“Restitution Fund”)
to pay out claims by former Baron customers. See Consent Order. The SIPC Trustee responsible
for overseeing Baron’s liquidation proceedings was also tasked with administering the Restitution

Fund. Defs.’ Stmt. 56.1 4.

 

3 Baron and its officers were convicted of securities fraud. Horowitz Decl. Ex. A, ECF 186-1.

2

 

 
In September 2000, Plaintiffs collectively recovered approximately $3.8 million in losses
from the Restitution Fund.* Pls.’ Stmt. 56.1 §§ 33, 34, ECF 240. As a condition for recovery,
however, Plaintiffs were required to individually sign a release and assignment agreement
(“Release Agreement”) with the SIPC Trustee. Folkenflik Decl. Ex. A (“Release Agreement”),
ECF 242-1. The Release Agreement contained two important provisions: (1) each Plaintiff agreed
to assign the SIPC Trustee his or her right to sue Defendants for their participation in Baron’s
underlying fraud “to the extent of the Consideration” received; and (2) the Release Agreement
provided that “acceptance of the Consideration may .. . operate as a setoff against a judgment or
award Claimant may obtain against any third party[.!” See Release Agreement.

On September 13, 2000, within days of the Release Agreement’s execution, Plaintiffs
executed another agreement (“Letter Agreement”) with the SIPC Trustee. Folkenflik Deci. Ex. B
(“Letter Agreement”), ECF 242-2. The Letter Agreement acknowledged Plaintiffs’ Release
Agreement with the SIPC Trustee as well as their recovery from the Restitution Fund. See Letter
Agreement, at 1. The Letter Agreement stated, however, that the SIPC Trustee would “ratify” the
present action before this Court and be bound by all its decisions. See id. And in exchange for the
SIPC Trustee’s cooperation, Plaintiffs agreed to pay back their earlier recovery of $3.8 million
(less any litigation costs incurred) should they prevail in the instant action. Jd. at 2. Notably, the
Letter Agreement provided that the SIPC Trustee was not obligated to contribute to the prosecution
of the present litigation but, in the same vein, that the SIPC Trustee would have no control over
the handling or disposition of the case as well. Id.

In May 2003, the Wolfson Defendants and the Dweck Defendants each entered into

settlement agreements of their own (“2003 Agreements”) with the SIPC Trustee. Horowitz Reply

 

4 Two individual plaintiffs, Adam Cung and James Bailey, did not obtain any recovery from the Restitution Fund.
Pis.’ Stmt. 56.1 935, ECF 240.

 
Aff. Exs. G, H, ECF 245. Pursuant to the 2003 Agreements, the Dweck Defendants agreed to pay
$800,000, Horowitz Reply Aff. Ex. G { 1, and the Wolfson Defendants agreed to pay $90,000 to
the SIPC Trustee. Horowitz Reply Aff. Ex. H { 1. In return for these payments, the SIPC Trustee
released any and all claims that it had against the Defendants. Horowitz Reply Aff. Exs. G, H{ 2.
The Dweck Defendants’ settlement agreement, however, was left unsigned.

Despite this case’s complex procedural history, the outstanding motion to be decided
presents narrow legal issues. The Defendants move for partial summary judgment on two
affirmative defenses, which allege: (1) that Plaintiffs lack Article IT standing to sue Defendants
for the $3.8 million they already recovered from the Restitution Fund; and (2) even if there is
Article [I standing, that Plaintiffs’ earlier $3.8 million recovery should be offset from any
damages ultimately recovered in the present litigation. See ECF 238. The Wolfson Defendants
also simultaneously move to amend their June 2015 Answer to incorporate these two affirmative
defenses. See ECF 233.

LEGAL STANDARD

A party may move for (and a court will grant) summary judgment where “the movant
shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Feb. R. CIv. P. 56(c). Summary judgment is appropriate where
“after adequate time for discovery and upon motion,” the non-moving party has “fail[ed] to make
a showing sufficient to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986). In deciding a summary judgment motion, the district court must “resolve all
ambiguities and draw all reasonable inferences in the light most favorable to the nonmoving

party.” Summa v. Hofstra Univ., 708 F.3d 115, 123 (2d Cir. 2013).

 
DISCUSSION
I. Article II Standing

The Defendants contend that Plaintiffs do not have Article HI standing to sue on behalf of
the $3.8 million that they already recovered from the Restitution Fund. “To establish standing
under Article If of the Constitution, a plaintiff must demonstrate (1) that he or she suffered an
injury in fact that is concrete, particularized, and actual or imminent, (2) that the injury was caused
by the defendant, and (3) that the injury would likely be redressed by the requested judicial relief.”
Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1618 (2020).

In Sprint Communications v. APCC Services, 554 U.S. 269 (2008), the Supreme Court
addressed the question of “whether an assignee of a legal claim for money owed has standing to
pursue that claim in federal court, even when the assignee has promised to remit the proceeds of
the litigation to the assignor.” /d. at 271. After examining the history and tradition of Article III
standing doctrine, the Court answered yes: an assignee does have standing to bring such a claim
notwithstanding his promise to remit recovery to the claim’s assignor. Id.

Viewing the record in the light most favorable to Plaintiffs, the Court concludes that, under
Sprint Communications, Plaintiffs have standing to sue Defendants for the $3.8 million already
recovered from the Restitution Fund. As an initial matter, Defendants are correct that the Plaintiffs
assigned to the SIPC Trustee (through the Release Agreement) their right to sue on behalf of the
$3.8 million already recovered. Defs.’ Mem. 9. But the Release Agreement was modified by the
subsequent Letter Agreement, which had the legal effect of re-assigning Plaintiffs their right to
sue for the $3.8 million in exchange for their promise to remit that amount to the SIPC Trustee.
See Letter Agreement, at 1-2. So effectively, Plaintiffs are assignees of a legal claim to sue for

$3.8 million who have promised to remit that amount to the SIPC Trustee (the assignor). Under

 

 
Sprint Communications, then, they have demonstrated Article III standing to sue on behalf of the
$3.8 million. See 554 U.S. at 271.

The fact that the Letter Agreement did not employ specific terminology evincing an
assignment bears little on the question of whether a valid assignment was formed. See Miller v.
Wells Fargo Bank Int'l Corp., 540 F.2d 548, 557 (2d Cir. 1976). Under New York jaw, all that is
required for an effective assignment is that it was intended, and that the assignor was “divested of
all control and right to cause of action” in the assigned right. Jd. By any measure, the Letter
Agreement satisfies these prerequisites. It expressly deprives the SIPC Trustee of all control over
the assigned right: Plaintiffs’ claim against Defendants for the $3.8 million amount. See Letter
Agreement, at 1 (“[Y]ou agree to be bound by all decisions of the Court in that action to the same
extent that the Clients shall be bound.”). And it requires the SIPC Trustee to be bound by the
Plaintiffs’ decisions in the present litigation without any ex post recourse against them. See id. at
2 (“The Clients are authorized to settle the Fezzani Action and Related Proceedings, either in whole
ot in part, without regard for whether the settlement is sufficient...to you[.]”). Thus, under New
York Law, the Letter Agreement effectuated a valid re-assignment of Plaintiffs’ right to sue for
the $3.8 million.

Because the Letter Agreement was supported by consideration, the assignment was also
irrevocable. See Martha Graham Sch. & Dance Found., Inc. v. Martha Graham Ctr. of
Contemporary Dance, Inc., 153 F. Supp. 2d 512, 525-26 (S.D.N.Y. 2001), affd, 43 F. App'x 408
(2d Cir. 2002) (finding consideration evinced parties’ intent to make assignment irrevocable), That
consideration was, of course, Plaintiffs’ promise to repay the SIPC Trustee $3.8 million—less any
expenses incurred—should they recover in the present action. Indeed, this irrevocability point is
critical because it pulls the rug out from underneath Defendants’ argument that the 2003

Agreements, which intended to release potential claims by the SIPC Trustee against Defendants,

 
now deprives Plaintiffs of standing. Given that three years earlier, the Letter Agreement had
irrevocably re-assigned to the Plaintiffs their right to sue Defendants for the $3.8 million, the 2003
Agreements could not (and did not) unilaterally revoke that reassignment.

In conclusion, Plaintiffs have established Article II standing to sue Defendants on behalf
of the $3.8 million already recovered from the Restitution Fund. Plaintiffs are assignees of a claim
for $3.8 million who, under the terms of the Letter Agreement, are obligated to remit that amount
to the SIPC Trustee should they prevail in the present litigation. Accordingly, Defendants’
affirmative defense claiming lack of Article III standing must be rejected. Sprint Communications,
554 U.S. at 271.

I. Equitable Offset

The Defendants alternatively argue that any ultimate recovery by Plaintiffs in this action
should be offset by the $3.8 million already paid out to them by the Restitution Fund. The parties
spill much ink on this point, claiming that considerations in equity and precedent require this Court
to deduct—or to preserve—$3.8 million from Plaintiffs’ potential recovery. Defs. Mem. 8-12;
Opp’n Mem. 13-18. But the equitable offset issue is moot in the wake of resolving the Article III
standing question. As the Letter Agreement makes clear, Plaintiffs are obligated to repay the $3.8
million to the SIPC Trustee should they recover that amount in this action. So this promise by the

Plaintiffs to indemnify $3.8 million quells any equitable concerns of double recovery or unjust
enrichment that Defendants raise.> Accordingly, Defendants’ motion for partial judgement on the
offset defense must be denied.
Til. Wolfson Defendants’ Motion to Amend Answer

Tn light of this Court’s denial of partial summary judgment on the two affirmative defenses,
the Wolfson Defendants’ motion to amend their Answer to incorporate such defenses is denied as
moot.

CONCLUSION

For the foregoing reasons, the Court DENTES the motion for partial summary judgment

and DENIES the Wolfson Defendants’ motion for amendment as moot. The Clerk of Court is

respectfully directed to terminate the motions at ECF 233 and 238.

Dated: New York, New York SO ORDERED

May 4, 2021 [Aad A é ik

HONORABLE PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE

 

 

5 Defendants’ reliance on McDaniel v. Bear Stearns & Co., 196 F, Supp. 2d 343 (S.D.N.Y. 2002), is misplaced. In
McDaniel, the plaintiffs had recovered sizable compensatory and punitive damages in an arbitration proceeding
against Bear Stearns for its participation in the Baron fraud. Jd. at 350, The arbitration panel, however, had offset
plaintiffs’ damages award with their recovery from the Restitution Fund, and upon judicial review, the district court
affirmed that arbitral decision, See id, at 346, Three facts distinguish McDanie/ irom this case. First, Bear Stearns
(the defendants in McDaniel), in contrast to the Defendants, directly funded the Restitution Fund for the purpose of
settling claims against it that arose from the Baron Fraud. Hence, Bear Stearns was entitled to the benefit of an
offset from the very fund it had created for that purpose. Second, the McDaniel plaintiffs were not under any
obligations te remit their recovery from the Restitution Fund—as Plaintiffs do here—to a third party. Finally,
because the damages offset was ordered by an arbitration panel, the McDaniel court could only exercise limited
judicial review of the arbitration ruling. The Court is not constrained here.

 

 
